PER CURIAM:
Darris D. Teel appeals the district court’s orders denying his motion for summary judgment, pretrial dismissal of sev*324eral of his claims, and dismissal of the remaining claims following a trial on his action alleging violations of 42 U.S.C. § 1983 (2000), Americans with Disabilities Act, and other federal and state law claims. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially on the reasoning of the district court. Teel v. City of Greenville, No. 4:05-cv-00168-BR (E.D.N.C. Oct. 3, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.